
	
		II
		110th CONGRESS
		1st Session
		S. 515
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Mr. Grassley (for
			 himself, Mr. Obama,
			 Mr. Biden, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide a mechanism for the
		  determination on the merits of the claims of claimants who met the class
		  criteria in a civil action relating to racial discrimination by the Department
		  of Agriculture but who were denied that determination.
	
	
		1.Short titleThis Act may be cited as the
			 Pigford Claims Remedy Act of
			 2007.
		2.Determination on merits of Pigford
			 claims
			(a)In GeneralAny Pigford claimant who has not obtained a
			 determination on the merits of a Pigford claim before the date of enactment of
			 this Act may, in a civil action, obtain that determination.
			(b)Intent of Congress as to Remedial Nature of
			 SectionIt is the intent of
			 Congress that this section be liberally construed so as to effectuate its
			 remedial purpose of giving a full determination on the merits for each Pigford
			 claim denied that determination.
			(c)DefinitionsIn this Act—
				(1)the term Pigford claimant
			 means an individual who submitted, before the date of enactment of this Act, a
			 late-filing request under section 5(g) of the consent decree in the case of
			 Pigford v. Glickman, approved by the United States District Court for the
			 District of Columbia on April 14, 1999; and
				(2)the term Pigford claim means a
			 discrimination complaint, as defined by section 1(h) of that consent decree and
			 documented under section 5(b) of that consent decree.
				
